             Case 2:21-cv-00393-RAJ Document 39 Filed 06/14/21 Page 1 of 2




 1                                                             District Judge Richard A. Jones
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT FOR THE
 8
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11 DEEPTHI WARRIER EDAKUNNI, et al.,
                                                     Case No. 2:21-cv-00393-RAJ
12
                                Plaintiffs,          ORDER GRANTING MOTION
13                                                   TO CONSOLIDATE CASES AND
                         v.                          SETTING BRIEFING SCHEDULE
14
15 ALEJANDRO MAYORKAS, Secretary of
   the Department of Homeland Security
16
17                              Defendant.
18
19         Having reviewed the parties’ stipulated motion, the Court finds good cause shown
20 to consolidate this case with the matter of Sharma v. Mayorkas, 2:21-cv-546-RAJ. The
21 consolidated case will bear Case No. 2:21-cv-00393-RAJ as the lead case number.
22          Further, the following briefing schedule for the Parties’ cross-motions for
23 summary judgment is ORDERED:
24
25
                          Moving Briefs               June 28, 2021
26
                          Opposition Briefs           July 19, 2021
27
                          Reply Briefs                July 23, 2021
28


     ORDER CONSOLIDATING CASES                                        UNITED STATES ATTORNEY
     AND SETTING BRIEFING SCHEDULE - 1                                 1201 PACIFIC AVE., STE. 700
                                                                          TACOMA, WA 98402
                                                                            (253) 4258-3800
             Case 2:21-cv-00393-RAJ Document 39 Filed 06/14/21 Page 2 of 2




1          The initial scheduling orders are VACATED as these cases are exempt from
2 FRCP 26(a) and 26(f).
3
4          DATED this 14th day of June, 2021.
5
6                                                 A
7
8                                                 The Honorable Richard A. Jones
9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER CONSOLIDATING CASES                                    UNITED STATES ATTORNEY
     AND SETTING BRIEFING SCHEDULE - 2                             1201 PACIFIC AVE., STE. 700
                                                                      TACOMA, WA 98402
                                                                        (253) 4258-3800
